Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Statutory Basis, 35 U.S.C. §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

claim 12 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program per se.
Claim 12 explicitly recites
“ A signal processing program for causing a computer to execute …”
Thus, only a “program” per se is actually claimed with the “computer” being intended use.
Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 12 is nonstatutory under 35 U.S.C. §101.
No claim depends on claim 12.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura; Hidetaka (US 20180278856 A1, hereinafter “Uemura”).

Regarding claim 1, Uemura teaches a signal processing device that performs a displaying process in a display unit on a basis of a parameter ([0077]: a recognition/detection/evaluation system processing circuit 303 outputs an image data to a display device 107) being predetermined in an image capture device provided with an anamorphic lens ([0071]-[0086]: image data captured while being compressed by an anamorphic lens or the like is sent to a recognition/detection/evaluation system processing circuit 303. The results obtained by the recognition/detection/evaluation system processing circuit 303 are used for parameter setting for imaging control such as AF, AE and white balance of the digital video camera).
Regarding claim 2, Uemura teaches the signal processing device according to claim 1, in addition Uemura discloses wherein the signal processing device displays an icon indicating an in-focus state on the display unit as the displaying process ([0044]&[0074]:setting of the AF frame and setting of the evaluation area where the weight is increased at the time of exposure control are performed.).

Regarding claim 10, Uemura teaches the signal processing device according to claim 1, in addition Uemura discloses wherein the signal processing device controls a display of an icon indicating a subject detected by a subject detection function in the display unit as the displaying process ([0074]&[0076]: a subject detection processing, moving subject detection processing, and face recognition processing are used to determine the area to be the main subject from the image data, and on the basis of the result, setting of the AF frame and setting of the evaluation area where the weight is increased at the time of exposure control are performed).

Regarding claim 11, Method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 11 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 12,  claim 12 has been analyzed and rejected with regard to claim 1 and in accordance with Uemura's further teaching on: a signal processing program for causing a computer to execute a signal processing method (Figs. 1-2, [0029]&[0063]: CPU unfolds the program stored in the ROM in the working area of the RAM and executes the program so as to control the overall operation of the digital video camera 100.).

Regarding claim 13,  claim 13 has been analyzed and rejected with regard to claims 1 and 11 and in accordance with Uemura's further teaching on: an image capture device (Figs. 1-2, [0018]: a digital video camera 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura; Hidetaka (US 20180278856 A1, hereinafter “Uemura”), in view of Ono et al. (US 20100150538 A1, hereinafter “Ono”).

Regarding claim 5, Uemura teaches the signal processing device according to claim 1, except wherein the signal processing device controls a state of a plurality of in-focus areas in the display unit as the displaying process.
However, Ono discloses wherein the signal processing device controls a state of a plurality of in-focus areas in the display unit as the displaying process (Fig. 8, [0092]: in addition to an AF area Efa, eight AF areas Efb (referred to as a "multi-area") each having a group of AF pixel pairs 11f and a group of normal pixels 110 may be further constructed around the AF area Efa ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the signal processing device controls a state of a plurality of in-focus areas in the display unit as the displaying process as taught by Ono into Uemura image device. The suggestion/ motivation for doing so would be to provide a multifunction operation capability.

Allowable Subject Matter
Claims 3-4, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697